Citation Nr: 0825745	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-22 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service-connected type 
II diabetes mellitus.

5.  Entitlement to service connection for porphyria cutanea 
tarda.

6.  Entitlement to an increased (compensable) rating for 
service-connected erectile dysfunction.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1967. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Procedural history

PTSD

In February 1990, the RO denied service connection for PTSD.  
The veteran did not appeal that determination.

In March 2002, the veteran filed a claim to reopen service 
connection for PTSD.  In July 2002, March 2003, and August 
2003 rating decisions, service connection was denied for PTSD 
on a de novo basis.  In September 2003, the veteran filed a 
Notice of Disagreement (NOD) as to the denial of service 
connection for PTSD; he did not specify which rating decision 
he was appealing.  The Board interprets the veteran's 
September 2003 statement as a NOD to the March 2003 rating 
decision since that rating decision is the earlier of the two 
rating decisions that were issued in the one-year period 
before the September 2003 statement.  The veteran 
subsequently perfected an appeal of the March 2003 rating 
decision .

The RO did not determine that new and material evidence had 
been submitted in any of these rating decisions.  The Board 
must first examine whether the evidence warrants reopening 
the claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  This is true even though the RO has denied 
the claim on the merits.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim).  The proper issue on 
appeal, therefore, is whether new and material evidence has 
been received which is sufficient to reopen the previously 
denied claim of entitlement to service connection for PTSD.

Other issues on appeal

In a February 2005 rating decision, service connection was 
denied for hepatitis C, diabetic retinopathy, and porphyria 
cutanea tarda.  The veteran perfected an appeal of these 
denials.  Also, in that rating decision, service connection 
was granted for erectile dysfunction effective September 12, 
2003; a noncompensable (zero percent) disability rating was 
assigned.  The veteran perfected an appeal as to the 
assignment of the noncompensable disability rating.

In September 2007, the veteran testified at a hearing held at 
the RO before the undersigned Acting Veterans Law Judge, a 
transcript of which has been associated with the claims file.



Remanded issues

The issues of service connection for diabetic retinopathy, 
porphyria cutanea tarda, and entitlement to an increased 
(compensable) rating for service-connected erectile 
dysfunction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for PTSD in a  February 1990 letter and provided him with his 
appellate rights.  He did not appeal that denial. 

2.  The evidence received since the February 1990 denial 
relates to unestablished fact necessary to substantiate the 
claim for service connection for PTSD, and raises a 
reasonable possibility of substantiating that claim.

3.  The evidence is in equipoise as to whether the veteran 
currently has PTSD.

4.  The occurrence of the alleged stressors is supported by 
credible supporting evidence in that the veteran's service 
personnel records show that he served as an infantry indirect 
fire crewman in a cavalry unit of an infantry brigade in 
Vietnam.

5.  There is competent medical evidence of record showing 
that the veteran's PTSD is related to events in service.

6.  The veteran used intravenous illegal drugs during active 
service, and competent medical evidence indicates that his 
hepatitis C is related to such intravenous drug use.

7.  The veteran's intravenous illegal drug use was drug abuse 
and willful misconduct.
CONCLUSIONS OF LAW

1.  The February 1990 rating decision denying service 
connection for PTSD is final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently, 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  The evidence received since the February 1990 decision is 
new and material evidence as to the claim for service 
connection for PTSD, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  Resolving doubt in the veteran's favor, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  Hepatitis C was the result of the veteran's misconduct 
and the abuse of drugs.  38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and 
hepatitis C.  Implicit in the veteran's presentation is the 
contention that he has submitted new and material evidence, 
which is sufficient to reopen his previously denied claim for 
service connection for PTSD.  As is described elsewhere in 
this decision, the remaining issues on appeal are being 
remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the agency of original jurisdiction informed the 
veteran of VA's duty to assist him in the development of his 
claim in letters sent in May 2002, January 2003, July 2003, 
June 2004, and March 2006, which were specifically intended 
to address the requirements of the VCAA.  The May 2002, 
January 2003, and July 2003 VCAA letters advised the veteran 
of what the evidence must show to establish service 
connection for PTSD.  The June 2004 VCAA letter advised the 
veteran of what the evidence must show to establish service 
connection for hepatitis C.  None of the VCAA letters 
specifically advised the veteran of the need to submit new 
and material evidence to reopen the claim for service 
connection for PTSD.  See also Kent v. Nicholson, 20 Vet. 
App. 1, 8 (2006).   However, in light of the Board's 
reopening of the claim for service connection for PTSD, such 
concerns have been rendered moot.  Accordingly, the veteran 
was informed of the information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims to the extent necessary.  

As for the evidence to be provided by the veteran, he was 
specifically advised in various VCAA letters to provide 
detailed stressor information.  As for the evidence to be 
provided by the veteran, he was specifically advised in the 
June 2004 VCAA letter to inform VA of medical evidence 
pertaining to his hepatitis C, to include evidence about his 
risk factors for hepatitis C.  Also, in various VCAA letters, 
the RO told the veteran to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

Moreover, in various VCAA letters, the veteran was informed 
that VA would provide medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claims.  (VA examinations were obtained in 
July 2004 and January 2007.)

In various VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the June 2004 VCAA letter, the RO informed the veteran 
that he may submit any evidence in his possession relevant to 
his claim.  This request is open ended.  The June 2004 VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for PTSD was initially 
adjudicated by the RO in July 2002, after the May 2002 VCAA 
letters, and again in March 2003, after the January 2003 VCAA 
letter.  The claim for service connection for hepatitis C was 
initially adjudicated in February 2005, after the June 2004 
VCAA letter.  Therefore, the timing of the VCAA notice is not 
at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In regard to the claim of service connection for PTSD, 
element (1) is not in dispute.  Elements (2) and (3) are in 
dispute, and were addressed by the May 2002, January 2003, 
and July 2003 VCAA letters described above.  As to the claim 
of service connection for hepatitis C, elements (1) and (2) 
are not in dispute.  Element (3) is in dispute, and was 
addressed by the June 2004 VCAA letter described above.  The 
March 2006 VCAA letters specifically discussed elements (4) 
and (5).

As for the timing of the VCAA notice as the fourth and fifth 
elements, the AMC sent a letter to the veteran in March 2006.  
He was afforded an opportunity to respond before the 
supplemental statements of the case (SSOCs) were issued in 
2007.  Therefore, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran and his representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice as to five elements in Dingess/Hartman.

The Board is granting service connection for PTSD.  The Board 
is not responsible for assigning an initial disability rating 
or an effective date for service connection.  To the extent 
that any additional notice need be provided to the veteran, 
the Board is confident that such will be done by the RO.  As 
to the claim for service connection for hepatitis C, because 
the veteran's claim is being denied, elements (4) and (5) 
remain moot.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes service medical records, service personnel 
records, private and VA  medical records, Social Security 
Administration (SSA) records, and reports of July 2004 and 
January 2007 VA examinations, all of which will be described 
below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who presented argument on his behalf.  He 
testified at a hearing held at the RO before the undersigned 
Acting Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

1.  Entitlement to service connection for PTSD. 

Relevant law and regulation

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

38 U.S.C.A. § 1154(b) requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen, 
10 Vet. App. at 142.

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.  Instead, there must be independent 
evidence of the occurrence of a stressful event, and such 
evidence must at least imply the veteran's personal exposure.  
The independent evidence at least must be credible evidence 
that the veteran's stressors did in fact occur.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2007)).  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in March 2002, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Factual background

The veteran's claim of entitlement to service connection for 
PTSD was denied in an unappealed RO decision in February 
1990. 

The evidence of record at the time of the RO decision in 
February 1990 included a private medical record dated in 
August 1989 in which a private psychologist diagnosed PTSD 
and noted the veteran's in-service stressors.

The veteran filed to reopen his claim in March 2002.  The RO 
denied the claim, and the veteran appealed.  Additional 
evidence which has been received since February 1990 will be 
discussed below.

New and Material Discussion

The unappealed February 1990 RO decision is final.  The 
veteran was provided his appellate rights, and he did not 
file a NOD as to that rating decision.  See 38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); 
currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007). As explained above, in 
order to reopen the claim new and material evidence must be 
received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

The evidence which was of record at the time of the February 
1990 decision demonstrated PTSD and medical nexus evidence 
relating the PTSD to in-service stressors.  The crucial 
matter at issue is whether the additionally received evidence 
provides credible supporting evidence of the alleged in-
service stressors.  As discussed above, in order for the 
claim to be reopened there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The transcript of the veteran's September 2007 hearing 
testimony provides additional details as to his alleged 
stressors.  His service personnel records show that his 
principal duty in Vietnam was infantry indirect fire crewman.  
This evidence can be considered "new" in that it was not 
previously before the RO at the time of the February 1990 
denial.  The evidence can be considered "material" because 
it does relate to unestablished fact which is necessary to 
substantiate the claim, specifically credible supporting 
evidence of the alleged in-service stressors.  See 38 C.F.R. 
§ 3.156 (2007).  These records are neither cumulative nor 
redundant of the evidence of record at the time of the 
February 1990 decision, and these records raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received as to credible 
supporting evidence of the alleged in-service stressors, 
which was previously lacking.  The veteran's claim is 
therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  There is 
no prejudice to the veteran in doing so because the grant of 
service connection for PTSD represents a complete grant with 
respect to that benefit.


Discussion of the merits of the claim

The veteran essentially contends that he has PTSD stemming 
from stressors experienced during active duty in Vietnam.  

In the interest of clarity, the Board will discuss elements 
(1) and (2) of 38 C.F.R. § 3.304(f) (current disability and 
medical nexus) before moving its discussion to element (3), 
stressors.

With regard to element (1) of 38 C.F.R. § 3.304(f), there is 
conflicting evidence as to whether the veteran in fact has 
PTSD.  The evidence reflecting a firm diagnosis of PTSD 
includes reports of private psychological evaluations done in 
August 1989 and January 2006, and VA treatment records dated 
from 2002 to 2007.  The evidence unequivocally showing no 
diagnosis of PSTD is the report of the January 2007 VA 
examination.  

The reports of private psychological evaluations done in 
August 1989 and January 2006 contain mental status 
examinations and detail specific PTSD symptoms that the 
veteran has.  Also, the January 2006 report indicates that 
the veteran's psychological tests, to include the Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2), were consistent 
with having PTSD.  While most of the VA treatment records do 
not reveal the basis for the diagnosis of PTSD, the October 
2002 and November 2004 VA treatment records provide bases for 
a diagnosis of PTSD by describing the presence of specific 
PTSD symptoms.  Moreover, the November 2004 VA treatment 
record reflects that the veteran's scores on the Beck 
Depression Inventory and the Mississippi Combat Scale were 
consistent with a PTSD diagnosis.

On the other hand, the January 2007 VA examiner delineated 
the specific criteria for PTSD that the veteran does not 
have.  Also, the veteran underwent the MMPI-2 during the 
examination, which the examiner determined produced an 
extremely exaggerated response set.

In short, the record reflects divergent evidence as to a 
current diagnosis of PTSD and conflicting evidence on whether 
the veteran's MMPI-2 testing supports a diagnosis of PTSD.  
Although there is medical evidence showing no diagnosis of 
PTSD with a basis for that determination, the Board finds 
that the evidence is in equipoise as to whether the veteran 
has PTSD.  Accordingly, element (1) is satisfied.  

Turning to element (2) of 38 C.F.R. § 3.304(f), medical 
nexus, the August 1989 private psychological evaluation and 
the October 2002 VA treatment record reveal that the 
veteran's PTSD is related to only stressors from service in 
Vietnam.  No non-service stressors were reported.  As a 
result, element (2) is satisfied.  

With regard to element (3), stressors, the veteran has 
alleged an array of in-service stressors: being a machine 
gunner on a jeep running convoys with ammunition and food 
trucks and witnessing attacks on such convoys; witnessing 
rocket attacks, mine explosions, and sniper attacks; flying 
over enemy territory in helicopters; being on guard duty at 
ammunition dumps; and seeing dead bodies laying in vehicles 
that had been attacked.   

The remaining question under 38 C.F.R. § 3.304(f) is whether 
there is credible supporting evidence of these claimed 
stressors.  The veteran's service personnel records show that 
he served as an infantry indirect fire crewman in a cavalry 
unit of an infantry brigade in Vietnam.  The RO did not 
attempt to obtain unit records for the veteran's unit.  
However, the veteran's reported stressors of being a machine 
gunner on a jeep running convoys with ammunition and food 
trucks and witnessing attacks on such convoys, and of 
otherwise witnessing rocket attacks, mine explosions, and 
sniper attacks are at least consistent with the 
circumstances, conditions, or hardships of the veteran's 
verified principal duty and assigned unit in Vietnam.  His 
service personnel records are independent evidence that at 
least imply the veteran's personal exposure to some of his 
alleged stressors and are, therefore, credible evidence that 
the veteran's stressors did in fact occur.  Having considered 
the veteran's service personnel records, the Board finds that 
there is corroborative evidence of record showing that the 
veteran was exposed to rocket attacks, mine explosions, and 
sniper attacks, to include convoy attacks.  Therefore, 
element (3) is satisfied.
 
In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
PTSD.  Accordingly, the Board concludes that the relevant and 
probative evidence of record establishes that his current 
PTSD was incurred in service.  The benefit sought on appeal 
is accordingly allowed.

2.  Entitlement to service connection for hepatitis C.

Pertinent law and regulations

The law regarding service connection in general has been set 
out above and will not be repeated.

Service connection - hepatitis C

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting.  
It noted that it was "essential" that the report upon which 
the determination of service connection is made includes a 
full discussion of all modes of transmission, and a rationale 
as to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Willful misconduct and abuse of drugs

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2007).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2007).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).



Analysis

As noted above, the Court in Hickson stipulated that service 
connection required the satisfaction of three specific 
elements.  A review of the evidence shows that Hickson 
element (1), a current disability, is met.  The medical 
evidence demonstrates that the veteran has hepatitis C.

With regard to Hickson element (2), an in-service disease or 
injury, the Board will separately address disease and injury.

A review of the veteran's service medical records fails to 
reveal the presence of either a diagnosis of any form of 
hepatitis, to include hepatitis C, or of any medical problems 
that have later been identified as symptomatic thereof.  
Thus, there is no medical evidence of hepatitis C, or of any 
type of hepatitis, in service or for a number of years 
thereafter.  In fact, the July 2004 VA examiner noted that 
the veteran's hepatitis C was only of five years duration.

As for in-service injury, the injury alleged is exposure to 
hepatitis C virus through some mechanism in service.  There 
is competent medical evidence showing exposure to the 
hepatitis C virus in service.  The July 2004 VA examiner 
opined that the veteran was exposed to hepatitis C in service 
with the mechanism being intravenous drugs.  Therefore, 
Hickson element (2) is satisfied.  However, the Board will 
have more to say about the exposure mechanism below.

There is competent medical evidence, specifically the opinion 
of the July 2004 VA examiner, relating the current diagnosis 
of hepatitis C to such exposure in active service.  
Accordingly, Hickson element (3), medical nexus, is 
satisfied.

However, even though all three Hickson elements have been 
satisfied, this does not end the Board's inquiry, in light of 
evidence of substance abuse during service.  

The outcome of this appeal thus turns on whether the 
hepatitis C is the result of willful misconduct, or the abuse 
of drugs and/or alcohol.  Since the veteran's claim was filed 
well after October 31, 1990 (it was filed in May 2004), 
direct service connection is precluded if the hepatitis C was 
the result of abuse of drugs or alcohol.

There is of record only one competent nexus opinion, which is 
contained in the report of the June 2004 VA examination.  
That opinion was not favorable to the veteran's claim.  The 
June 2004 VA examiner noted the veteran's in-service 
intravenous use of heroine, cocaine, and opium, and opined 
that it is more likely than not that the veteran's hepatitis 
C was secondary to intravenous drug use in service.  There is 
no medical nexus opinion relating the veteran's hepatitis to 
an in-service source other than intravenous drug use.

The only evidence which purports to relate the veteran's 
hepatitis C to mechanisms in his military service other than 
intravenous drug use emanates from the veteran himself.  
Specifically, the veteran claims that he was exposed to the 
hepatitis C virus in service by eating food prepared by cooks 
who had hepatitis and by a vaccination air gun.  Hearing 
Transcript, page 16.  However, the Board finds that as to the 
veteran's contention that his hepatitis C is related to 
mechanisms in his military service other than intravenous 
drug use, he is not competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (lay 
persons without medical training are not competent to comment 
on medical matters such as diagnosis and etiology); see also 
38 C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In short, there is no competent medical evidence which 
supports the veteran's claim.  The only specific medical 
opinion concerning the etiology of the veteran's hepatitis C 
ascribes it to in-service intravenous drug use.  The veteran 
has not indicated that his in-service intravenous drug abuse 
was limited to very few and isolated incidents.  Therefore, 
it does not appear that the veteran seeks the protection of 
38 C.F.R. § 3.301(c) (2007), which states that "[t]he 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct . . . ."  Given the veteran 
used three types of drugs - heroine, cocaine, and opium, all 
intravenously - during service, the Board finds that his drug 
use was willful misconduct and drug abuse.

In essence, the law and regulations hold that the abuse of 
illegal intravenous drugs is misconduct and that any disease 
resulting therefrom may not be compensated.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301 
(2007).  For reasons explained above, the Board finds that a 
preponderance of the evidence supports the conclusion that 
the veteran's Hepatitis C is the result of in-service drug 
abuse rather than the other risk factors claimed by the 
veteran.  The appeal is accordingly denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.

Service connection for hepatitis C is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
three remaining issues must be remanded for further 
procedural and evidentiary development.

3.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to the service-connected 
type II diabetes mellitus.

Although the RO sent a VCAA letter to the veteran in May 2004 
addressing his claim for service connection for diabetic 
retinopathy, this letter did not sufficiently delineate what 
the evidence must show to establish secondary service 
connection.  See 38 C.F.R. § 3.310 (2007).  The Board has 
been prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

At the September 2007 hearing, the veteran testified that he 
had his eyes examined at the VA medical center (MC) in 
Dallas, Texas about four months ago.  Hearing transcript, 
page 11.  Records from that facility were last obtained in 
early March 2007 and the last optometry examination of record 
was in January 2007.  Additional records from that facility 
have to be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

4.  Entitlement to service connection for porphyria cutanea 
tarda.

The veteran testified that he was treated for skin 
symptomatology at the VAMC in Dallas, Texas in 1971, which 
was the first time he sought treatment after active service.  
Hearing transcript, page 13.  These records need to be 
obtained.  Moreover, the April 2004 VCAA letter pertaining to 
this claim did not ask the veteran to identify all treatment 
from 1971 to the present.  Therefore, the veteran should be 
afforded the opportunity to identify such treatment.  

VA treatment records reflect that a diagnosis of porphyria 
cutanea tarda was made in April 2004, well after the one-year 
presumptive period after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  When a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Thus, the Board must additionally 
consider whether the veteran is entitled to service 
connection for porphyria cutanea tarda under the regular 
criteria for service connection without regard for the Agent 
Orange presumptions.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2007).  In light of that consideration, 
a VA examination with a medical nexus opinion is warranted.





5.  Entitlement to an increased (compensable) rating for 
service-connected erectile dysfunction.

The veteran testified that he has a penile deformity, which 
demonstrates actual knowledge of the specific criteria for a 
higher rating for his disability.  Even though the veteran 
underwent a VA general medical examination in July 2004, his 
genitalia was not examined at that time.  Therefore, a 
current VA examination is necessary.

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  A VCAA letter addressing the issue of 
secondary service connection for diabetic 
retinopathy must be provided to the 
veteran, with a copy to his 
representative.    

2.  Provide the veteran with a VCAA 
notice letter regarding his claim for a 
compensable rating for erectile 
dysfunction, to include notice that 
complies with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). Such notice shall:

*	inform him of the information and 
evidence not of record that is necessary 
to substantiate his claim for a 
compensable rating for erectile 
dysfunction.
*	inform him of the information and 
evidence that VA will seek to provide;
*	inform him of the information and 
evidence he is expected to provide;
*	request him to provide any evidence 
in his possession that pertains to his 
claim;
*	advise him of the criteria for 
establishing a disability rating and 
effective date of award;
*	notify him that, to substantiate his 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his erectile 
dysfunction and the effect that worsening 
has on his employment and daily life;
*	provide him with the appropriate 
Diagnostic Codes for rating erectile 
dysfunction; and
*	notify him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

3.  The RO should request treatment 
records pertaining to the veteran from 
the Dallas VAMC as to a skin disorder in 
1971 and as to eye examinations from 
March 2007 to the present.  Any such 
records should be associated with the 
veteran's VA claims folder.

4.  The RO should request that the 
veteran identify all treatment for his 
porphyria cutanea tarda from 1971 to the 
present.  VBA should attempt to obtain 
any identified records not already of 
record.  Any such treatment records so 
obtained should be associated with the 
claims folder.

5.  The RO should schedule the veteran 
for an examination to determine the 
etiology of the veteran's porphyria 
cutanea tarda.  After examination of the 
veteran and review of all pertinent 
medical records, the examiner should 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
porphyria cutanea tarda is related to the 
veteran's military service, to include 
in-service exposure to herbicides.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

6.  The RO should schedule the veteran 
for an examination to determine the 
current severity of his service-connected 
erectile dysfunction.  The examiner 
comment on whether the veteran had a 
penile deformity.  A report of the 
examination should be prepared and 
associated with the claims folder. 

7.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the RO should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


